DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments filed on 8/11/2022 and 8/22/2022 have been entered.  Claims 21, 29, 35-36, and 38 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 21-39 are still pending in this application, with claims 21, 35-36, and 38 being independent.
The objection to Claim 29 has been withdrawn in view of the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of U.S. Patent No. 11,155,315. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 21 of the instant application is a broader version of Claim 12 of the parent ‘315 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 11,155,315
Claim 21: A vehicle including a frame comprising one or more tubes, the vehicle comprising: 
a pair of light assembly components, the pair of light assembly components removably attached to each other and assembled to opposing sides of the one or more tubes, the pair of light assembly components comprising: 
a plurality of light emitting diode lights, and an assembly component cover encasing the plurality of light emitting diode lights; and 
a battery housing holding a power source that provides power to the pair of light assembly components.
Claim 1: A bicycle frame lighting system comprising: 
a top light assembly that is assembled to left and right sides of a top tube of a bicycle, the top light assembly including a pair of top light assembly components that are removably attached to the top tube wherein the top tube is secured between a cavity formed between the top light assembly components; 
a bottom light assembly that is assembled to left and right sides of a bottom tube of the bicycle, the bottom light assembly including a pair of bottom light assembly components that are removably attached to the bottom tube wherein the bottom tube is secured between a cavity formed between the bottom light assembly components; and 
a battery housing holding a power source that provides direct current power to the top light assembly and the bottom light assembly.

Claim 8: The bicycle frame lighting system of claim 1 further comprising a switch or circuitry that toggles power to the top light assembly and the bottom light assembly.

Claim 10: The bicycle frame lighting system of claim 8 wherein the top light assembly and the bottom light assembly include a plurality of light emitting diode lights.

Claim 12: The bicycle frame lighting system of claim 10 wherein the top light assembly and the bottom light assembly include assembly component covers that encase the plurality of light emitting diode lights.


	Therefore, as shown in the table above, the “pair of light assembly components” recited in Claim 21 is a broader version of both the top light assembly and the bottom light assembly of Claim 12 of the parent ‘315 patent and is therefore fully anticipated by the structure of both the top light assembly and the bottom light assembly of Claim 12 of the parent ‘315 patent.  Therefore, Claim 21 of the instant application is not patentably distinct from Claim 12 of the parent ‘315 patent.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 12 of U.S. Patent No. 11,155,315. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 35 of the instant application is a broader version of Claim 12 of the parent ‘315 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 11,155,315
Claim 35: A vehicle including a frame comprising one or more tubes, the vehicle comprising: 
a pair of light assembly components, the pair of light assembly components removably attached to each other and assembled to opposing sides of the one or more tubes, the pair of light assembly components comprising: 
a plurality of light emitting diode lights, and an assembly component cover encasing the plurality of light emitting diode lights.
Claim 1: A bicycle frame lighting system comprising: 
a top light assembly that is assembled to left and right sides of a top tube of a bicycle, the top light assembly including a pair of top light assembly components that are removably attached to the top tube wherein the top tube is secured between a cavity formed between the top light assembly components; 
a bottom light assembly that is assembled to left and right sides of a bottom tube of the bicycle, the bottom light assembly including a pair of bottom light assembly components that are removably attached to the bottom tube wherein the bottom tube is secured between a cavity formed between the bottom light assembly components; and 
a battery housing holding a power source that provides direct current power to the top light assembly and the bottom light assembly.

Claim 8: The bicycle frame lighting system of claim 1 further comprising a switch or circuitry that toggles power to the top light assembly and the bottom light assembly.

Claim 10: The bicycle frame lighting system of claim 8 wherein the top light assembly and the bottom light assembly include a plurality of light emitting diode lights.

Claim 12: The bicycle frame lighting system of claim 10 wherein the top light assembly and the bottom light assembly include assembly component covers that encase the plurality of light emitting diode lights.


Therefore, as shown in the table above, the “pair of light assembly components” recited in Claim 35 is a broader version of both the top light assembly and the bottom light assembly of Claim 12 of the parent ‘315 patent and is therefore fully anticipated by the structure of both the top light assembly and the bottom light assembly of Claim 12 of the parent ‘315 patent.  Therefore, Claim 35 of the instant application is not patentably distinct from Claim 12 of the parent ‘315 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over van Houweling (US 2008/0023934).
Regarding claim 21, van Houweling teaches a vehicle including a frame comprising one or more tubes (bicycle 10; see Fig. 1; para. [0025]-[0028]), the vehicle comprising a pair of light assembly components (second members 92, 93 which are formed of a body 102, 103, having a cavity 104, 105 therein with a light unit 106, 107 positioned within each of the cavities, respectively; see Figs. 2-4; para. [0029]-[0031], [0033]-[0034]), the pair of light assembly components attached to each other and assembled to opposing sides of the one or more tubes (the light assembly components 92, 93 are attached to each other via a connecting web or brake arch 120 that is integrally connected to the bodies 102, 103 of each respective light assembly component 92, 93, with each light assembly component slidably engaged with a corresponding first member 90, 91 attached to the forks 34, 35 on opposing left and right sides of the bicycle; see Figs. 2-4; para. [0029]-[0030], [0033]), the pair of light assembly components comprising a plurality of light emitting diode lights (light sources 132, 134 are LEDs; see Figs. 3-4; par. [0034]), and an assembly component cover encasing the plurality of light emitting diode lights (each of the LEDs 132, 134 are encased by a corresponding lens 108, 109 which sealingly engages the body 102, 103 of a respective light assembly component 92, 93 to prevent dirt, moisture, and debris from interfering with the operation of the LEDs; see Figs. 2-4; para. [0031], [0034]); and a battery housing holding a power source that provides power to the pair of light assembly components (batteries 140, 142 are contained within either or both cavities 104, 105 of each respective light assembly component 92, 93 to provide power, with each of the cavities defining a respective battery housing; see Figs. 3-4; para. [0032], [0034]).
However, the teachings of van Houweling fail to specifically disclose the pair of light assembly components are removably attached to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, modifying the known vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other rather than integrally connected via a connecting web would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable each light assembly component to be individually serviced and replaced if necessary in case of a problem with a single light assembly component, rather than having to replace the entire lighting system.

Regarding claim 22, van Houweling teaches the vehicle further comprising securing components that secure the pair of light assembly components to the one or more tubes (each light assembly component 92, 93 is slidably engaged with a corresponding tube 90, 91 attached to the forks 34, 35 of the bicycle, and fork tips 38, 39 are positioned at respective ends 100, 101 of each light assembly component opposite the end engaged with the tubes to engage front wheel assembly 36; see Figs. 2-4; par. [0029]-[0030]).

Regarding claim 23, van Houweling teaches wherein the pair of light assembly components are configured with respect to slots, recesses, grooves, channels, divots, or pilot holes on the pair of light assembly components (each light assembly component 92, 93 is slidably engaged with a corresponding tube 90, 91 attached to the forks 34, 35 of the bicycle; see Figs. 2-4; par. [0029]-[0030]).
However, the teachings of van Houweling fail to specifically disclose the pair of light assembly components are configured with respect to slots, recesses, grooves, channels, divots, or pilot holes on the one or more tubes.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by disposing the slots, recesses, grooves, channels, divots, or pilot holes on the one or more tubes rather than on the pair of light assembly components, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this case, since the slots, recesses, grooves, channels, divots, or pilot holes used to connect the light assembly components to the one or more tubes can only be provided on either the pair of light assembly components or on the one or more tubes, selecting between one or the other would have flown naturally to one of ordinary skill as necessitated by the particular design requirements of a given application, in order to provide alternate means of fastening the pair of light assembly components to the one or more tubes and ensure they remain securely attached during operation of the bicycle.

Regarding claim 24, van Houweling teaches wherein the one or more tubes comprises a bottom tube (the tubes 90, 91 are positioned on a bottom portion of the bicycle below the level of the top tube 24 and are therefore considered bottom tubes; see Figs. 1-4; para. [0025], [0029]).

Regarding claim 25, van Houweling teaches wherein the battery housing is configured along at least a portion of a distal end of the bottom tube (the battery housings (cavities 104, 105) are positioned in the light assembly components 92, 93 close to a distal end of the bottom tubes 90, 91 near where the light assembly components connect to the bottom tubes; see Figs. 2-4; para. [0029], [0032], [0034]).

Regarding claim 26, van Houweling teaches wherein the pair of light assembly components include attachment points at distal ends of the light assembly components (each of the light assembly components 92, 93 includes a fork tip 38, 39 positioned at a distal end 100, 101 of a respective light assembly component to engage front wheel assembly 36; see Figs. 2-4; par. [0030]).

Regarding claim 27, van Houweling teaches the vehicle further comprising a switch or circuitry that toggles power to the pair of light assembly components (a switch 110 is operatively connected to at least one or both of the light units 106, 107 of each light assembly component 92, 93 to allow independent operation of each light unit; see Figs. 2-4; par. [0031]).

However, regarding claim 28, the teachings of van Houweling fail to specifically disclose the switch or circuitry is configured on a handlebar of the vehicle or a top tube.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by arranging the switch or circuitry on a handlebar of the vehicle or a top tube, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, modifying the known vehicle of van Houweling by arranging the switch or circuitry on a handlebar of the vehicle or a top tube would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the switch can be more easily accessible to a user of the bicycle while the bicycle is being ridden.

Regarding claim 29, van Houweling teaches wherein the switch or circuitry controls operation of the plurality of light emitting diode lights to strobe, blink, turn on, or operate in a pattern (a switch 110 is operatively connected to at least one or both of the light units 106, 107 of each light assembly component 92, 93 to allow independent operation of each light unit; see Figs. 2-4; par. [0031]).

Regarding claim 30, van Houweling teaches wherein the assembly component cover includes a covering that is clear or tinted (lenses 108, 109 are transmissive to light and are therefore at least translucent; see Figs. 2-4; para. [0031], [0034]). 
However, the teachings of van Houweling fail to specifically disclose the covering of assembly component cover is a plastic covering.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by forming the assembly component cover of each light assembly component of a plastic covering, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, modifying the known vehicle of van Houweling by forming the covering of the assembly component cover of plastic or any other suitable light transmissive material would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the assembly component covers are suitably transmissive to light while being strong enough to protect the LEDs beneath them from damage.

Regarding claim 32, van Houweling teaches wherein the battery housing includes a bottom shell, a top shell, and a battery housing chamber (each battery housing (cavities 104, 105) within the light assembly components 92, 93 includes a bottom shell defined by the lower half of the housing, a top shell defined by the upper half of the housing, and a battery housing chamber where both the batteries 140, 142 and the LEDs 132, 134 are housed; see Figs. 2-4; para. [0029], [0032], [0034]).

Regarding claim 33, van Houweling teaches wherein the power source is disposed in the battery housing chamber (the batteries 140, 142 are disposed beneath the lens 108, 109 in each battery housing chamber of the battery housings 104, 105; see Figs. 2-4; para. [0032], [0034]).

Regarding claim 34, van Houweling teaches wherein the battery housing chamber includes a battery housing cap (the batteries 140, 142 are disposed beneath the lens 108, 109 in each battery housing chamber of the battery housings 104, 105, such that the lenses each define a battery housing cap; see Figs. 2-4; para. [0032], [0034]).

Regarding claim 35, van Houweling teaches a vehicle including a frame comprising one or more tubes (bicycle 10; see Fig. 1; para. [0025]-[0028]), the vehicle comprising a pair of light assembly components (second members 92, 93 which are formed of a body 102, 103, having a cavity 104, 105 therein with a light unit 106, 107 positioned within each of the cavities, respectively; see Figs. 2-4; para. [0029]-[0031], [0033]-[0034]), the pair of light assembly components attached to each other and assembled to opposing sides of the one or more tubes (the light assembly components 92, 93 are attached to each other via a connecting web or brake arch 120 that is integrally connected to the bodies 102, 103 of each respective light assembly component 92, 93, with each light assembly component slidably engaged with a corresponding first member 90, 91 attached to the forks 34, 35 on opposing left and right sides of the bicycle; see Figs. 2-4; para. [0029]-[0030], [0033]), the pair of light assembly components comprising a plurality of light emitting diode lights (light sources 132, 134 are LEDs; see Figs. 3-4; par. [0034]), and an assembly component cover encasing the plurality of light emitting diode lights (each of the LEDs 132, 134 are encased by a corresponding lens 108, 109 which sealingly engages the body 102, 103 of a respective light assembly component 92, 93 to prevent dirt, moisture, and debris from interfering with the operation of the LEDs; see Figs. 2-4; para. [0031], [0034]).
However, the teachings of van Houweling fail to specifically disclose the pair of light assembly components are removably attached to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, modifying the known vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other rather than integrally connected via a connecting web would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable each light assembly component to be individually serviced and replaced if necessary in case of a problem with a single light assembly component, rather than having to replace the entire lighting system.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over van Houweling (US 2008/0023934) in view of Stinson (US 4,992,704). The teachings of van Houweling have been discussed above.
However, the teachings of van Houweling fail to disclose or fairly suggest the plurality of light emitting diode lights individually or collectively produce light of any color.
Stinson teaches an LED lamp 10 comprising a plurality of individual light dies 7, 8, and 9, associated with a different primary color to produce light of any color, including white light (see Figs. 1-4; col. 2, lines 49-68; col. 3, lines 1-12).
Therefore, in view of Stinson, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by selecting LEDs which individually or collectively produce light of any color. One would have been motivated to modify the known vehicle of van Houweling by selecting LEDs which individually or collectively produce light of any color, such as the LEDs of Stinson, in order to ensure the light output by each light assembly component can be any desired color and enable a user of the bicycle to signal others with various signals associated with a particular colored light.

Claim 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over van Houweling (US 2008/0023934) in view of Lin (US 2011/0116278). The teachings of van Houweling have been discussed above.
Regarding claim 36, van Houweling teaches a bicycle frame lighting system (bicycle 10; see Fig. 1; para. [0025]-[0028]) comprising a pair of light assembly components (second members 92, 93 which are formed of a body 102, 103, having a cavity 104, 105 therein with a light unit 106, 107 positioned within each of the cavities, respectively; see Figs. 2-4; para. [0029]-[0031], [0033]-[0034]), the pair of light assembly components removably attached to each other and assembled to opposing sides of a tube of a bicycle (the light assembly components 92, 93 are attached to each other via a connecting web or brake arch 120 that is integrally connected to the bodies 102, 103 of each respective light assembly component 92, 93, with each light assembly component slidably engaged with a corresponding first member 90, 91 attached to the forks 34, 35 on opposing left and right sides of the bicycle; see Figs. 2-4; para. [0029]-[0030], [0033]), the pair of light assembly components including a plurality of light emitting diode lights (light sources 132, 134 are LEDs; see Figs. 3-4; par. [0034]).
However, the teachings of van Houweling fail to disclose or fairly suggest front wheel disc lighting and rear wheel disc lighting, and the pair of light assembly components are removably attached to each other.
Lin teaches a bicycle frame lighting system (combined power generator and lamp device 50 which is mounted to a bicycle; see Fig. 9; par. [0036]) comprising front wheel disc lighting (a head lamp 20 is mounted to a transmission device 40 of a wheel 70; see Figs. 3-10; para. [0036]-[0038]).
Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of van Houweling by mounting lighting on a front wheel disc and a rear wheel disc to provide front wheel disc lighting and rear wheel disc lighting.  One would have been motivated to modify the known system of van Houweling by mounting lighting on a front wheel disc and a rear wheel disc to provide front wheel disc lighting and rear wheel disc lighting, in the manner taught by Lin, in order to provide additional lighting directly to the wheel itself and further improve the visibility of the rider of the bicycle.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, modifying the known vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other rather than integrally connected via a connecting web would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable each light assembly component to be individually serviced and replaced if necessary in case of a problem with a single light assembly component, rather than having to replace the entire lighting system.

Regarding claim 37, van Houweling as modified teaches the system further comprising a switch that selectively toggles power to the pair of light assembly components, the front wheel disc lighting, and the rear wheel disc lighting (a switch 110 is operatively connected to at least one or both of the light units 106, 107 of each light assembly component 92, 93 to allow independent operation of each light unit; see Figs. 2-4; par. [0031]).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over van Houweling (US 2008/0023934) in view of Frankovich (US 2014/0184067). The teachings of van Houweling have been discussed above.
Regarding claim 38, van Houweling teaches a bicycle frame lighting system (bicycle 10; see Fig. 1; para. [0025]-[0028]) comprising a pair of light assembly components (second members 92, 93 which are formed of a body 102, 103, having a cavity 104, 105 therein with a light unit 106, 107 positioned within each of the cavities, respectively; see Figs. 2-4; para. [0029]-[0031], [0033]-[0034]), the pair of light assembly components removably attached to each other and assembled to opposing sides of a tube of a bicycle (the light assembly components 92, 93 are attached to each other via a connecting web or brake arch 120 that is integrally connected to the bodies 102, 103 of each respective light assembly component 92, 93, with each light assembly component slidably engaged with a corresponding first member 90, 91 attached to the forks 34, 35 on opposing left and right sides of the bicycle; see Figs. 2-4; para. [0029]-[0030], [0033]), the pair of light assembly components including a plurality of light emitting diode lights (light sources 132, 134 are LEDs; see Figs. 3-4; par. [0034]).
However, the teachings of van Houweling fail to disclose or fairly suggest front wheel rim lighting and rear wheel rim lighting, and the pair of light assembly components are removably attached to each other.
Frankovich teaches a bicycle frame lighting system (lighting control system 100 for a wheel 20 of a bicycle; see Figs. 1-2; para. [0021]-[0022]) comprising front wheel rim lighting and rear wheel rim lighting (a plurality of light emitting elements 400 are coupled to the rim of both wheels 20 along the circumference thereof; see Fig. 2; para. [0021]-[0022]).
Therefore, in view of Frankovich, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of van Houweling by mounting lighting on a front wheel rim and a rear wheel rim to provide front wheel rim lighting and rear wheel rim lighting. One would have been motivated to modify the known system of van Houweling by mounting lighting on a front wheel rim and a rear wheel rim to provide front wheel rim lighting and rear wheel rim lighting, as taught by Frankovich, in order to provide additional lighting directly to the wheel itself and further improve the visibility of the rider of the bicycle.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, modifying the known vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other rather than integrally connected via a connecting web would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable each light assembly component to be individually serviced and replaced if necessary in case of a problem with a single light assembly component, rather than having to replace the entire lighting system.

Regarding claim 39, van Houweling as modified teaches the system further comprising a switch that selectively toggles power to the pair of light assembly components, the front wheel rim lighting, and the rear wheel rim lighting (a switch 110 is operatively connected to at least one or both of the light units 106, 107 of each light assembly component 92, 93 to allow independent operation of each light unit; see Figs. 2-4; par. [0031]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the Applicant’s argument that in van Houweling (US 2008/0023934) “the second members 92 and 93 are not “assembled to opposing sides of the one or more tubes as recited by claim 21” because “second member 92 is attached to one side of the first member 90 while second member 93 is attached to the same side of first member 91. Accordingly, there is no disclosure or suggest in the cited portions of Houweling that second member 92 and 93 are “assembled to opposing sides of the one or more tubes” as recited by claim 21” (see Applicant’s Remarks, pgs. 6-7), with the same argument repeated for the similar language recited in the other independent Claims 35-36 and 38 (see Applicant’s Remarks, pg. 8), the Examiner respectfully disagrees.
In this case, van Houweling teaches the bicycle 10 comprises a tube-shaped stem 30 connected to the handlebars 16 and connected to a pair of forks 34 and 35 via a fork crown 32, with fork 34 shown on the left in the views in Figs. 2-4 and fork 35 shown on the right in the views in Figs. 2-4 (see Figs. 1-4; para. [0025], [0029]-[0031]). Van Houweling further teaches each of the forks 34 and 35 comprises first members 90, 91 and second members 92, 93, respectively, with the first member 90 being tube-shaped and shown in on the left in the view in Figs. 2-4 and the first member 91 also being tube-shaped and shown on the opposite right side in Figs. 2-4 (see Figs. 2-4; para. [0029]-[0030]). Van Houweling describes the second members 92 and 93 as each being slidably engaged with a respective tubular first member 90, 91, with each second member including a body 102, 103 having a cavity 104, 105 therein with a light unit 106, 107 positioned within each of the cavities, respectively, such that the second members 92 and 93 constitute light assembly components (see Figs. 2-4; para. [0029]-[0031], [0033]-[0034]). In other words, the light assembly component 92 is assembled to the tubular first member 90 on the left side in the view shown in Figs. 2-4, and the light assembly component 93 is assembled to the other tubular first member 91 on the opposite right side in the view shown in Figs. 2-4, since the second members constituting the light assembly components are mounted on opposing front left and front right sides of the one or more tubes (see Figs. 2-4; para. [0025], [0029]-[0030]).
Further, since van Houweling teaches the first members/tubes 90 and 91 are each mounted to left and right sides of the tube-shaped stem 30 via fork crown 32, the second members 92 and 93 which constitute the light assembly components are also assembled to opposing sides of the tubular stem 30, specifically on respective bottom left and bottom right sides of the stem in the view shown in Figs. 2-4 (see Figs. 2-4; para. [0029]-[0030]).
Therefore, van Houweling discloses the pair of light assembly components being “assembled to opposing sides of the one or more tubes” as required by Claims 21 and 35, and van Houweling also discloses the pair of light assembly components being “assembled to opposing sides of a tube” as required by Claims 36 and 38.

Regarding the Applicant’s argument that in van Houweling the second members 92 and 93 are not “removably attached to each other” as recited by Claims 21, 35-36, and 38 (see Applicant’s Remarks, pgs. 6-8), the Examiner agrees. However, the Applicant is respectfully advised that it has been held by the courts that that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, modifying the known vehicle of van Houweling by assembling the pair of light assembly components to be removably attached to each other rather than integrally connected via a connecting web would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to enable each light assembly component to be individually serviced and replaced if necessary in case of a problem with a single light assembly component, rather than having to replace the entire lighting system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875